  Case: 1:17-cv-03173 Document #: 139 Filed: 06/26/20 Page 1 of 17 PageID #:3080




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

Magnetek, Inc.,                             )
                                            )
               Plaintiff,                   )
                                            )
        v.                                  )   Case No.: 17-cv-3173
                                            )
The Travelers Indemnity Company and         )   Judge Robert W. Gettleman
Travelers Casualty and Surety Company f/k/a )
The Aetna Casualty and Surety Company, )
and Velsicol Chemical, LLC.Inc.,            )
                                            )
                             Defendants. )


                    VELSICOL’S REPLY IN FURTHER SUPPORT OF
                  MOTION TO COMPEL PRODUCTION OF DOCUMENTS




Steven P. Blonder (#6215773)
Joanne A. Sarasin (#6191817)
Much Shelist, P.C.
191 N. Wacker Drive, Ste. 1800
Chicago, Illinois 60606
312-521-2000
sblonder@muchlaw.com
jsarasin@muchlaw.com
  Case: 1:17-cv-03173 Document #: 139 Filed: 06/26/20 Page 2 of 17 PageID #:3081




                                        INTRODUCTION

       The Motion to Compel seeks the production of certain limited documents from Plaintiff,

most (if not all) of which have already been ordered to be produced by the judge overseeing the

companion case currently pending in the Circuit Court of Cook County. Moreover, Plaintiff’s

response to the Motion to Compel fails to even address its insufficient boilerplate objections

(which run afoul of local practice) or justify its refusal to produce materials in response to Request

No. 1, seeking “All Communications with Monsanto.” Thus, Plaintiff has conceded that the i)

Motion to Compel must be granted with respect to Request No. 1 and that ii) its general objections

must be stricken.

       Plaintiff’s Response does attempt to support its objections based on attorney client

privilege and the work product doctrine, but those arguments are meritless. Indeed, as noted above,

Plaintiff has already made some of these same arguments in the state court proceedings and lost.

       As it did in state court, Plaintiff attempts to avoid Illinois law, which would require

disclosure, instead insisting that this Court apply New York law to issues concerning attorney-

client privilege. As detailed herein, Plaintiff has failed to meet its burden to have this Court

abandon Illinois law in favor of the law of New York, a state whose only connection to any party

in this case is that Plaintiff, a Delaware corporation with its principal place of business in

Wisconsin, chose to have New York-based lawyers represent it.

       With respect to the work product doctrine, Plaintiff argues that although it may not be able

to shelter its documents under Illinois law, federal law that applies to the work product doctrine

affords protection. But as set forth below, the federal law on work product does not protect the

documents at issue any more than the law of Illinois does.
  Case: 1:17-cv-03173 Document #: 139 Filed: 06/26/20 Page 3 of 17 PageID #:3082




       Also, as set forth in Velsicol’s opening motion, even if Plaintiff’s objections based on

privilege were valid, it has waived those objections by failing to comply with the requirements of

Rules 26 and 34 of the Federal Rules of Civil Procedure. Plaintiff’s Response to the Motion to

Compel fails to even offer a response with respect to its lack of compliance to Rule 34 and offers

no good justification for the failure to adhere to the requirements of Rule 26.

                                          ARGUMENT

        A. Plaintiff Has Conceded That It Had No Proper Basis For Its General Objections
                          Nor For Any Of Its Objections To Request No. 1.

       As set forth in the Opening Motion to Compel, Plaintiff made almost a dozen boilerplate

objections to the discovery requests, which are impermissible under federal law. (See, Motion at

¶¶’s 18-19.) Plaintiff has not even attempted to respond to the motion on this point, thus conceding

that those objections are entirely improper. MCI WorldCom Network Services, Inc. v. Atlas

Excavating, Inc., 02 C 4394, 2006 WL 3542332, at *3 (N.D. Ill. Dec. 6, 2006) (“The general rule

in the Seventh Circuit is that a party's failure to respond to an opposing party's argument

implies concession.”) This Court should therefore overrule those objections. Plaintiff has also

failed to make any response to the Motion to Compel with regards to Request No.1, seeking “All

Communications with Monsanto.” As the motion noted, there was no basis for withholding those

documents, as no privilege could attach to any communication with a third party. Because Plaintiff

has conceded the argument by not responding, this Court should order Plaintiff to immediately

turn over all responsive documents, without regard to any claim of privilege in connection with

Request No. 1.




                                                 2
  Case: 1:17-cv-03173 Document #: 139 Filed: 06/26/20 Page 4 of 17 PageID #:3083




                    B. Plaintiff Cannot Avoid Discovery Based On Any Purported
                                   Attorney Client Privilege.

       1. Under the Illinois Supreme Court decision in Waste Management, Plaintiff Cannot
                      Evade Production Based on Attorney-Client Privilege.

       While conceding that it has no basis for failing to produce documents in response to

Request No. 1, Plaintiff has attempted to evade discovery with respect to the two other requests

relying, inter alia, on a claim of attorney-client privilege. But as explained at length in the opening

Motion to Compel, a party (like Plaintiff) who is seeking insurance coverage for an underlying

claim by a third party cannot invoke confidentiality-based privileges against the insurer from

whom it seeks coverage for those claims, with regards to documents relating to the underlying

dispute. Waste Mgmt., Inc. v. Int'l Surplus Lines Ins. Co., 144 Ill. 2d 178, 185–86, 579 N.E.2d 322,

324–25 (1991). Plaintiff tries to avoid the holding of Waste Management by urging this Court to

apply New York law, which it claims is in conflict with the holding in Waste Management. But

Plaintiff has failed to meet the burden it carries in order to have this Court abandon Illinois law

and apply the law of New York.

   2. Defendant has Failed to Establish any Conflict Under New York Law with the Decision
      in Waste Management.

       Plaintiff concedes that Illinois law must determine the question of attorney-client privilege,

but claims that under Illinois’ conflict of law analysis, the law of New York should be applied. But

Plaintiff has failed to establish that Illinois law would dictate that a conflict of law analysis should

even be used in this case. The Illinois Supreme Court has made clear that before a court can engage

in any conflict of law analysis, the party urging such has “the burden of demonstrating [that] an

actual conflict exists between [the law of] Illinois and [the law of the state, it claims should be

applied].” Bridgeview Health Care Ctr., Ltd. v. State Farm Fire & Cas. Co., 2014 IL 116389, ¶¶

24-26. And in order to demonstrate such a conflict, the party claiming it must be able to cite to



                                                   3
  Case: 1:17-cv-03173 Document #: 139 Filed: 06/26/20 Page 5 of 17 PageID #:3084




authority from a state court which is indisputably in conflict with the law of Illinois. Id. Here,

Plaintiff has failed to cite to even a single New York state court authority involving an insurer and

their policyholders to support its contention that New York law is in conflict with the holding of

Waste Management, thus even justifying a conflict of law analysis.

       The only case that Plaintiff cites involving the right to claim attorney-client privilege by

an insurance policyholder is a federal district court case. See, Plaintiff’s Brief at P. 6. citing,

Newmont., 800 F. Supp. 1195. Under identical circumstances, the Illinois Supreme Court held that

the defendant had failed to establish any conflict in the law. Bridgeview, 2014 IL 116389, ¶26

(defendant cited to no Indiana state court decision on point and thus “has failed to meet its burden

of demonstrating an actual conflict exists” with Illinois law). Moreover, the decision in Newmont,

while addressing the common interest doctrine, did not discuss the issue of whether the cooperation

clause in an insurance policy would extinguish privilege, as the Waste Management court had held

as an independent basis for its ruling. Thus, that case would still provide no basis for this Court to

find a conflict between New York law and Waste Management.

       Plaintiff also attempts to support its claim of a conflict by citing to two cases from

intermediate New York courts, but neither of those cases involve the privileges that can be asserted

by an insurance policyholder. Instead, both involve a dispute between two insurers (one a

reinsurer) and thus are inapposite to the situation here (and in Waste Management), which involves

a dispute between a policyholder and its insurer. New York caselaw has recognized that the

“relationship between an insured and insurer stands in stark contrast to a relationship between an

insurer and a reinsurer” and thus decisions involving two insurers are not relevant to situations

involving a policyholder and its insurer. Am. Re-Ins. Co. v. U.S. Fid. & Guar. Co., 40 A.D.3d 486,

491, 837 N.Y.S.2d 616 (2007).




                                                  4
    Case: 1:17-cv-03173 Document #: 139 Filed: 06/26/20 Page 6 of 17 PageID #:3085




        Because Plaintiff has failed to meet it burden to establish that New York law is decidedly

in conflict with the law of Illinois, no conflict of law analysis is appropriate and the holding in

Waste Management must apply. Bridgeview, Id, See also, RS Investments Ltd. v. RSM US, LLP,

2019 IL App (1st) 172410, ¶ 18, 125 N.E.3d 1206, 1216 (failure to demonstrate a choice-of-law

issue means that Illinois law is controlling”).

        3. There is no Basis for Applying New York Law under a Conflict of Law Analysis.

        There is no reason to apply New York law even if this Court performs the applicable

conflict analysis under Section 139 of the Restatement. Under that analysis, courts must first

determine if there is a significant relationship between the communications at issue and the state

whose law is being urged. Allianz Ins. Co. v. Guidant Corp., 373 Ill. App. 3d 652, 70 (2d Dist.

2007). Plaintiff asserts that all of its “communications with its outside counsel have taken place

from New York State to and from New York-licensed and New York-based attorneys.” (See,

O’Connor Declaration attached to Plaintiff’s Response as Exhibit A; emphasis supplied.) Plaintiff,

however, says nothing about communications with inside counsel. Plaintiff also provides no

evidence that any key officers or director of Magnetek who communicated with inside counsel

were in New York at the time of the communications1. For this reason alone, a conflict of law

analysis must reject application of New York law. Id.

        Even if there were some New York connection with some of the communications at issue,

the requisite four-factor analysis under Section 139 of the Restatement would dictate that Illinois

law must still be applied.




1
 Plaintiff’s Response makes an assertion regarding “key officers” but cites to a Declaration which makes statements
only regarding lawyers; it is bereft of any statement regarding any officer or director of Magnetek.


                                                        5
  Case: 1:17-cv-03173 Document #: 139 Filed: 06/26/20 Page 7 of 17 PageID #:3086




       a. Illinois has Significant Contracts with The Transaction at Issue; New York Does Not.

       The first factor, which is the most important, looks at “the number and nature of the

contacts that the forum state has with the parties and the transaction involved.” Allianz, 373 Ill.

App. 3d at 670. Plaintiff insists that this factor focuses on the locus of the communications at issue

and thus favors New York law. But Plaintiff is wrong.

       Contrary to Plaintiff’s unsupported assertions, Illinois courts have made clear that in

analyzing first factor: “the number and nature of the contacts that [a] state has with

the communications are of no moment.” Allianz, 373 Ill. App. 3d at 670 (emphasis supplied).

Instead, the first factor requires a court to look at the number and nature of the contacts of the

parties and with the transaction involved. Id. Here, there is no connection between the parties and

New York. Magnetek is a Delaware Corporation with its principal place of business in Wisconsin.

Travelers is Connecticut company with its principal place of business in that state. As for the

transaction at issue, when privilege issues surround an insurer and its insured, the relevant

“transaction” is the issuance of the insurance policies at issue. Allianz Ins. Co. at 670–71. Here,

the Travelers policies were negotiated, underwritten, and issued by Travelers’ Hartford,

Connecticut underwriting office, with the assistance of its local field underwriting office in

Chicago. (See, Affidavit of Robert J. Harris at ¶¶’s 6-7). The named insured under those

policies, Northwest Industries, Inc., was headquartered in Chicago, Illinois, and enlisted the

assistance of insurance broker Marsh & McLennan, based in Chicago, Illinois, to the Illinois

headquarters of the corporate parent of Magnetek’s predecessor in interest. (See, Harris

Declaration Id. at ¶¶’s 4-5. As such, the vast majority, if not all, of the communications pertaining

to the negotiation, underwriting, and issuance of the Travelers policies at issue took place in Illinois




                                                   6
  Case: 1:17-cv-03173 Document #: 139 Filed: 06/26/20 Page 8 of 17 PageID #:3087




or Connecticut. There is no indication that any of those communications took place in New York.

Id. at ¶ 9.

        Under similar facts, the Allianz court held that the first factor clearly favored Illinois, even

over any foreign jurisdiction, and even when, unlike here, the defendant was a resident of the state

whose law it urged. Id. at 671. The first factor would provide no basis for the application of New

York law; instead it favors Illinois law. Allianz Ins. Co. v. Guidant Corp., 373 Ill. App. 3d 652,

671, 869 N.E.2d 1042, 1059 (2d Dist. 2007).

        Finally, “[o]nce the court has, by applying appropriate choice of law principles, determined

the substantive law applicable to a claim based on state law, the privilege issues are determined by

that same state’s law.” United States Sur. Co. v. Stevens Family Ltd. P'ship, No. 11 C 7480, 2014

WL 902893, at *2 (N.D. Ill. Mar. 7, 2014). This Court has previously concluded, and Magnetek

has previously argued, that Illinois substantive law is applicable. (See July 11, 2019 Memorandum

Opinion and Order, ECF 104, P. 7 (“Under Illinois law, which all parties agree applies in this case

. . . .”); March 12, 2019 Magnetek’s Memorandum of Law in Support of Motion for Partial

Summary Judgment Requiring Travelers to Defend, ECF 72, P.2 n.2 (“Magnetek believes that

Illinois law controls and is not aware of any contrary understanding by Travelers.”) Privilege issues

should thus also be determined under Illinois law. Stevens Family, 2014 WL 902893, at *2.

              b. The Documents Sought Are Material to This Case and Cannot Be Obtained
                                      from Any Other Source

        The second of the Restatement factors involves the materiality of the evidence. This factor

will favor the disclosure required by Illinois over the privilege of another jurisdiction when the

evidence is relevant to the issues in the case and can’t be proved in another way. Allianz Ins., Id.

at 671. Plaintiff does not claim that the information sought could possibly be obtained in any other

way, thus conceding this issue. But Plaintiff insists that the information is not material. In support



                                                   7
    Case: 1:17-cv-03173 Document #: 139 Filed: 06/26/20 Page 9 of 17 PageID #:3088




of this argument, Plaintiff does not maintain that the discovery sought is irrelevant to the issue of

whether it breached its duty to cooperate by filing the New Jersey lawsuit without Travelers’

approval. Rather, Plaintiff claims that the material is irrelevant based on the premise that at the

time the New Jersey lawsuit was filed, Travelers had purportedly already breached its obligations

to Magnetek by denying coverage. But Plaintiff’s premise is entirely faulty.

         As explained in detail in Defendants’ Motion for Reconsideration2, at the time that

Magnetek filed the New Jersey action, Travelers could not have breached any obligation to

Magnetek by supposedly improperly “denying coverage,” because nothing had occurred at that

time which would have triggered an obligation of Travelers to provide any coverage. No lawsuit

had been filed against Magnetek which could have triggered a duty to defend, and no money had

been paid by Magnetek which could trigger the duty to indemnify. (See, ECF 107, Memorandum

in Support of Motion to Reconsider at Pp 3-4.) The Motion for Reconsideration also informed this

Court that Defendants would need the discovery sought here in order to respond to the claims that

Plaintiff had added to this lawsuit after it had already filed for summary judgment.

          After a hearing on the Motion for Reconsideration, during which Plaintiff made the same

argument as in its Response, this Court permitted the discovery sought here, recognizing the

materiality of that discovery to the issue of whether Plaintiff breached its duty to cooperate. (See,

Transcript of Proceedings, ECF, 121, P. 11, Lines 19-25, P. 12, Line 1.) This Court also recognized

that Defendants did not have the opportunity to obtain that material prior to this Court’s ruling on

summary judgment. (See, Transcript of Proceedings, ECF, 121, P. 10, Lines 17-24.)



2
 As set forth in the Motion for Reconsideration, at the time of this Court’s original ruling it had not had the benefit of
briefing on this issue because Plaintiff had not filed a complaint based on purported duties in connection with the
New Jersey lawsuit. Only after Defendants had responded to Plaintiff’s summary judgment motion on the original
complaint did Plaintiff seek to file an amended complaint making a claim based on the New Jersey lawsuit and
Defendants were denied any opportunity to explain why it would need discovery in connection with the proposed
Amended Complaint.


                                                            8
 Case: 1:17-cv-03173 Document #: 139 Filed: 06/26/20 Page 10 of 17 PageID #:3089




       Accordingly, this second factor clearly favors the application of Illinois law. Id.

         c. The Common Interest Doctrine/Cooperation Clause Exception to Privilege Has Been
                                      Well Established

       The third factor looks at whether the privilege doctrine involved is well established. Allianz

at 671. Plaintiff claims this factor does not favor Illinois, insisting that the “majority of

jurisdictions” reject the holding in Waste Management that the common interest privilege between

insurers and policyholders and the cooperation clause in insurance contracts are reason to find

attorney-client privilege inapplicable.

       Plaintiff’s premise that Waste Management’s holding has been roundly rejected is faulty.

Plaintiff cites only a few state court holdings in supposed support. (See, Opposition at P. 9, and

f.n. 2). The non-New York cases Plaintiff cites are more than twenty years old. (Id.) Their age is

relevant because, while Illinois courts at one time noted that Waste Management lacked wide

acceptance, more recent case law has recognized that this is no longer true, if it ever indeed was.

See, Robert R. McCormick Found. v. Arthur J. Gallagher Risk Mgmt. Services, Inc., 2018 IL App

(2d) 170939, ¶ 14, aff’d in part, reversed in part on other grounds, 2019 IL 123936.

       Said the McCormick court, “it is true that this court and others” had been critical of Waste

Management and found its holding to be in the minority, but, “we acknowledge today that our

criticism might have been unfair and ultimately unwarranted.” Id. (emphasis supplied.)The

McCormick court went on to recognize that today “while not every jurisdiction adheres to the

precise contours” of Waste Management, “every federal circuit and 46 states recognize at least

some form of the common-interest exception to the attorney-client privilege in discovery” and that

“[s]ome jurisdictions even recognize a more expansive variation of the doctrine…” Id. Indeed,

said the court, its prior discussion of Waste Management “failed to recognize that the concepts

underlying that decision have received near-universal acceptance.” Id. (collecting cases).



                                                 9
  Case: 1:17-cv-03173 Document #: 139 Filed: 06/26/20 Page 11 of 17 PageID #:3090




        Moreover, Plaintiff’s assertion ignores that courts in this district, applying federal law (in

the context of the work product privilege), far from rejecting Waste Management, have explicitly

found that a policyholder’s duty to cooperate and common interest negates privilege, using similar

reasoning to the decision in Waste Management. (See the discussion of federal law infra. Pp.12-

13, citing Artra 524(g) Asbestos Tr. v. Transp. Ins. Co., 09 C 458, 2011 WL 4501375, at *7 (N.D.

Ill. Sept. 28, 2011);Abbott Laboratories v. Alpha Therapeutic Corp., 200 F.R.D. 401, 409 (N.D.

Ill. 2001); Dendema, A.B. v. Denbur, Inc., 2002 WL 54551, at *3–4 (N.D. Ill. Jan. 15, 2002)).

        The third factor provides no reason for this Court to abandon Illinois law in favor of that

of New York.

          d. Fairness Does Not Require that New York Law Be Applied in Favor of a Delaware
                  Corporation with Its Principal Place of Business in Wisconsin.

        The final factor considers whether a party would likely rely upon the law of a specific

jurisdiction. There is nothing in the record to support Plaintiff’s claim that, as a Delaware

corporation with its principal place of business in Wisconsin, Plaintiff would have relied on New

York privilege law, just because it chose to retain New York-based attorneys (and as set forth

above, there is no clear law on this issue in New York in any event). This factor does not favor the

application of New York law. Moreover, even if this factor did not favor the application of Illinois

law, that would not be sufficient to apply New York law. Allianz at 672 (even when two of the

four factors favored application of law other than that of Illinois, Waste Management, “should be

applied in order to “promote Illinois's discovery-oriented view of the attorney-client privilege and

the work-product doctrine.”)

    4. There is no Basis on which to Distinguish Waste Management.

        Faced with the fact that it cannot evade Waste Management, Plaintiff makes meritless

attempts to distinguish that case. To differentiate the case at bar, Plaintiff notes that the cooperation



                                                   10
  Case: 1:17-cv-03173 Document #: 139 Filed: 06/26/20 Page 12 of 17 PageID #:3091




clause here does not, unlike in Waste Management, explicitly require the insured to give the insurer

information. But this argument fails; it ignores Waste Management’s supplemental opinion, which

assumed, arguendo, that “the insurance contract may not, as insureds assert, expressly state that

insureds have a duty to provide all information and assistance,” but said it did not change the

ruling. Waste Mgmt., at 205; See also Allianz at 663 (discussing cooperation clause similar to the

one at bar which did not specifically require the turnover of information and holding that a

“fair reading” of that clause required the production of documents, thus negating any claim of

privilege.)

        Without merit is Plaintiff’s claim that any duty to cooperate is extinguished because of

conflicts which purportedly would require Travelers to merely pay for the costs of defense, rather

than actually defend the underlying actions. In Waste Management, only the duty to pay for the

defense was at issue (the same duty that arise when a conflict exists) and the Court rejected any

argument that this eliminated the duty to cooperate. Waste Mgmt., at 205. Indeed, cases from this

district have recognized that this argument is “contrary to both the letter and spirit of the Waste

Management decision.” Artra 524(g) Asbestos Tr. v. Transp. Ins. Co., 09 C 458, 2011 WL

4501375, at *6 (N.D. Ill. Sept. 28, 2011). As the Astra court noted, the Illinois Supreme Court held

that a policyholder’s obligation to cooperate “continues for as long as the insured is asking the

insurers ‘to perform their end of the bargain’ (i.e., pay the claims). Id. at 328. “The fact that the

parties are now adverse concerning the interpretation of such policy terms does not negate the

insured's contractual duty.” Id.

       Moreover, the cases that Plaintiff cites in support of its argument that the duty to cooperate

and provide information to the insurer are not on point. See, Response at P. 13, citing, inter alia,

Hartz Const. Co., Inc. v. Vill. of W. Springs, 2012 IL App (1st) 103108, ¶ 27. That case does not




                                                 11
  Case: 1:17-cv-03173 Document #: 139 Filed: 06/26/20 Page 13 of 17 PageID #:3092




deal with the question of privilege and in any event, the court’s holding was that there was in

fact neither an express nor implied cooperation clause at issue. It is thus of no aid to Plaintiff.

See, BorgWarner, Inc. v. Kuhlman Elec. Corp., 2014 IL App (1st) 131824, ¶ 33, 23 N.E.3d 511,

524 (holding in case where conflict of interest arose that cooperation clause negated claims of

privilege and finding Hartz “to be inapposite” because in Hartz, “the indemnity contract did not

contain any express language mandating a duty of cooperation.”). Likewise, the other cases cited

as support by Plaintiff fails to address issues of privilege and explicitly find that no cooperation

obligation was present. See, e.g., Montgomery Ward & Co., Inc. v. Wetzel, 98 Ill. App. 3d 243,

252, 423 N.E.2d 1170, 1178 (1st Dist. 1981)(noting that there was no cooperation clause and

distinguishing from cases where there were).

       Finally, wholly without logic is Plaintiff’s contention that this Court should not apply

Waste Management because the relevant insurance policies were issued prior to the issuance of

that decision and thus that “the parties could not have intended that the contractual language would

operate as a waiver of attorney-client privilege.” (See, Response P. 12.) This argument is meritless

because the same is true of the parties to the Waste Management action; their policies were issued

(obviously) prior to the decision. The Waste Management holding did not operate only

prospectively. Plaintiff has no basis for avoiding application of that decision here.

       E.      Plaintiff cannot Avoid Discovery Based on the Work Product

       Plaintiff also argues that the work product doctrine permits it to shield its documents from

disclosure because federal law, rather than Illinois law, applies to the work product doctrine. While

it is true that federal law applies to the work product doctrine, Plaintiff’s assertion that this allows

it to evade discovery is without merit. Courts in this district, applying federal law, but using the

same rationale as the court in Waste Management, have found that the common interest doctrine




                                                  12
 Case: 1:17-cv-03173 Document #: 139 Filed: 06/26/20 Page 14 of 17 PageID #:3093




and the cooperation clause in insurance policies entirely negate the ability of a party like Magnetek

to shield documents from discovery under the auspices of the work product doctrine. Artra 524(g)

Asbestos Tr. v. Transp. Ins. Co., 09 C 458, 2011 WL 4501375, at *7 (N.D. Ill. Sept. 28,

2011)(holding under federal law that common interest privilege prevented a policyholder or its

counsel from asserting protection for materials prepared with respect to the underlying claims);

Abbott Laboratories v. Alpha Therapeutic Corp., 200 F.R.D. 401, 409 (N.D. Ill. 2001)

(policyholder’s duty to cooperate renders privilege inapplicable); Dendema, A.B. v. Denbur,

Inc., 2002 WL 54551, at *3–4 (N.D. Ill. Jan. 15, 2002) (holding under federal law that cooperation

clause of the insurance policy overrides any privilege.) Plaintiff cannot hide behind the work

product doctrine to avoid the motion to compel

        F.     Plaintiff waived any privilege it might have had by failing to comply with the
                                        Federal Rules

       As set forth in the opening Motion to Compel, Plaintiff has flouted the rules of procedure

by i) failing to comply with the requirements of Rule 34 requiring that any objection must state

whether any responsive materials are withheld on that basis and ii) failing to produce the privilege

log required by Rule 26. Plaintiff’s Response does not even offer an explanation for its failure to

comply with Rule 34. This alone should be grounds to find that Plaintiff waived its objections.

   Plaintiff does try to justify its failure to produce a privilege log, claiming that district courts in

other jurisdiction have found this permissible when a party has other valid objections, in addition

to privilege, which need to be resolved first. But as noted above, the only other objections were

improper general objections which Plaintiff has not even attempted to justify as being made in

good faith. As Plaintiff’s own case law indicate, these baseless objections were no grounds on

which to refuse to produce a privilege log and provide no reason why this Court should allow

Plaintiff to escape waiver. See, Response P. 11, citing United States v. Philip Morris, Inc. 347 F



                                                  13
    Case: 1:17-cv-03173 Document #: 139 Filed: 06/26/20 Page 15 of 17 PageID #:3094




3d 951, 954 (emphasis supplied) (noting that waiver need not be the consequence of failure to

produce a privilege log when “party reasonably believed [objections other than privilege] applied

to the document.”).

           Plaintiff also cites one case law from another jurisdiction which did not require a privilege

log when the only documents sought in a request unquestionably were covered by attorney client

privilege. But, even if this Court would adhere to the same rule, this does nothing to excuse the

failure to provide a privilege log with respect to Request No. 2 which seeks documents concerning

Plaintiff’s internal corporate decision making and thus unquestionably is not limited to purportedly

privileged documents. Indeed, as set forth in the opening motion, Plaintiff agreed to produce non-

privileged documents in Response to Request No. 23, thus fully acknowledging that not only

purportedly privileged documents were sought.

           The bottom line is that Plaintiff is flouting the requirements of the federal rules and this

Court should thus find that Plaintiff has waived its ability to claim privilege to the extent such

privilege even exists. S.E.C. v. Yorkville Advisors, LLC, 300 F.R.D. 152, 168 (S.D.N.Y. 2014).

While some courts have only required a party who has not complied with the requirements of Rule

26 to belatedly produce the requisite privilege log, rather than impose a wavier, this “effectively

tells practitioners they can flout the Court's Rules and incur no sanction other than an Order

directing compliance with the rules.” Id. “The cases imposing waiver appear to express the better

view of the appropriate remedy in the event a party fails to timely provide the privilege list.” Id.

       G. Velsicol should not be excluded from a review of the relevant documents.

           Finally, Plaintiff claims that Velsicol should not be granted review of the documents at

issue here because it is not “in privity of contract” with Magnetek. But as an indemnitor of



3
    Despite Plaintiff’s promise to produce documents it has still failed to do so.


                                                             14
  Case: 1:17-cv-03173 Document #: 139 Filed: 06/26/20 Page 16 of 17 PageID #:3095




Travelers, and thus the party who could ultimately be responsible for any obligation to Plaintiff,

Velsicol has stepped into the shoes of Travelers and has the same interests as Travelers, including

a common interest with Plaintiff regarding the underlying litigation. See, McCormick v. Gallagher

Risk Mgmt. Services, Inc., 2018 IL App (2d) 170939) (party ultimately responsible for underlying

litigation has joint interest with insured).

                                                     VELSICOL CHEMICAL, LLC.


                                                     By: /s/ Steven P. Blonder
                                                          One of Its Attorneys




                                                15
 Case: 1:17-cv-03173 Document #: 139 Filed: 06/26/20 Page 17 of 17 PageID #:3096




                         CERTIFICATE OF FILING AND SERVICE

       I, Steven P. Blonder, an attorney, hereby certify that I caused a true and correct copy of the

Velsicol’s Reply in Further Support of Motion to Compel Production of Documents to be

electronically filed with the Clerk of the U.S. District Court, Northern District of Illinois, Eastern

Division by using the CM/ECF system, which will send notification of such filing to the following

recipients on this 26th day of June, 2020:

                                          Timothy D. Elliott
                                         Rathje & Woodward
                                 300 E. Roosevelt Road, Suite 300
                                         Wheaton, IL 60187
                                   telliott@rathjewoodward.com

                                       Joseph B. Schmit
                                       Phillips Lytle LLP
                                 340 Madison Avenue, 17th Floor
                                     New York, NY 10706
                                   jschmit@phillipslytle.com

                                         Ryan A. Lema
                                       Phillips Lytle LLP
                                  One Canalside, 125 Main Street
                                       Buffalo, NY 14203
                                    rlema@phillipslytle.com

                                       Lauren B. McMillen
                                        Kenneth C. Newa
                                      Plunkett Cooney, P.C.
                               38505 Woodward Avenue, Suite 100
                                   Bloomfield Hills, MI 48304
                                 lmcmillen@plunkettcooney.com
                                   knewa@plunkettcooney.com



                                                      /s/ Steven P. Blonder




                                                 16
                                                                                            10931188_1
